Opinion issued November 26, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00808-CV
                            ———————————
                       IN RE DAVID BRECKER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, David Brecker, has filed a petition for writ of mandamus. He

challenges the trial court’s temporary order transferring the right to designate the

primary residence of his child C.B. from him to the child’s mother, the real party in
interest, Misty Brecker, and granting the mother the exclusive right to make all

medical decisions affecting C.B.*

      We deny the petition for writ of mandamus.

                                    PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




*
      The underlying case is In the Interest of C.B. and A.B., Children, cause number
      2009L-4689, pending in the County Court at Law of Austin County, Texas, the
      Hon. Daniel W. Leedy presiding.
                                         2